Citation Nr: 1802103	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claim of entitlement to service connection for a left knee degenerative joint disease.

At the Veteran's November 2010 VA examination, the examiner opined that it was at least as likely as not that the Veteran had a pre-existing left knee condition that was not aggravated or made worse by his military service beyond normal progression.  Thus, the examiner found that it was less likely than not that the Veteran's current left knee condition was related to his military service or secondary to his left ankle/foot condition in 1971.  The Board finds this opinion to be inadequate as it does not address the Veteran's lay statements that he jumped off a tank into a trench during service and injured his knee.  Further, the Veteran's entrance examination notes left knee swelling; however, it is unclear whether this would be a pre-existing condition as the Veteran stated at his August 2016 Board hearing that he did not have a condition prior to service.  Therefore, a new VA examination is necessary to determine whether the Veteran had a pre-existing condition, as well as take into consideration the Veteran's lay statements of injury during service.  Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records and associate them with the claims file.  The Veteran should assist with this effort if possible.

2. Schedule the Veteran for a VA examination with an appropriately qualified examiner for the Veteran's left knee degenerative joint disease claim.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

Initially, the examiner is requested to determine whether the Veteran had an identifiable pre-existing left knee condition.  The examiner should consider the Veteran's lay statements.

If the Veteran had a pre-existing left knee condition, then the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition was aggravated beyond its normal progression due to the Veteran's service.

If the Veteran does not have a pre-existing left knee condition, then the examiner is asked to opine whether it is at least as likely as night (50 percent probability or greater) that the Veteran's left knee condition was caused by or related to the Veteran's service.  The examiner should consider the Veteran's lay statements, specifically, where he jumped off a tank and into a trench.

The physician is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles.  Reference to relevant evidence of record should be included, as appropriate.  Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two. 

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




